DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The method of claim 1 initially inflates the balloon within the bile duct and then utilizes the guide tool to obtain a sample. Claim 7 adds the requirement that the balloon is within the guide tube as well as bending said guide tube. Examiner is unclear how the balloon can be inflated within a lumen and then have the guide tube bent so that the balloon is used to direct the guide tube. The specification’s description on page 8 does not appear to support the method of claim 7.

    PNG
    media_image1.png
    368
    928
    media_image1.png
    Greyscale

Applicant Annotated Figure 7
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120053485 A1 (Bloom) in view of US 20090299222 A1 (Yanuma).
Regarding claim 1, Bloom teaches a method of collecting a tissue in a body lumen (Abstract), the method comprising: 
inflating a balloon (140) in the duct and pressing the balloon against a wall of the duct [0043]; 
bending a first distal end portion of a guide tube (122) so that a distal end opening of the guide tube is directed toward the wall of the duct to allow the guide tube to be positioned using the balloon (Fig. 5)[0043]; 
inserting a treatment tool into the guide tube and protruding a second distal end portion of the treatment tool toward the wall [0042]; and 
collecting tissue using the treatment tool [0042].  
Bloom teaches the device may be used in a plurality of locations but fails to specify the bile duct.
Yanuma teaches a method for collecting tissue in a bile duct (68), the method comprising a guide tube (25) which further comprises guide tool (60) which is used to direct biopsy forceps (76) to obtain a tissue sample [0104].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Bloom for use in a bile duct as taught by Yanuma for working in curved internal lumens [Yanuma 0004].

Regarding claim 2, Bloom teaches the method of claim 1.
Bloom further teaches directing the distal end opening of the guide tube (122) toward the wall of the duct while sliding the guide tube inserted into duct on an outer surface of the balloon (140) [0042]. 
The device is considered to function in the bile duct as described in claim 1.

Regarding claim 3, Bloom teaches the method of claim 1.
Bloom teaches an alternate embodiment (Fig. 6) wherein the first distal end portion of the guide tube (122) is bent (Fig. 6).  

Regarding claim 4, Bloom teaches the method of claim 1.
Bloom teaches the inflation of balloon (140) which creates movement relative the guide tube (122) as the guide tube is bent [0041]. As this bending moves the guide tube along the balloon outer surface, it is therefore considered to teach bending the first distal end portion of the guide tube includes moving the guide tube forward along an outer surface of the balloon.  

Regarding claim 5, Bloom teaches the method of claim 1.
Bloom further teaches the balloon (140) has a slope on a proximal end side of the balloon, the balloon being donut shaped [0043] and therefore having a slope at all positions.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bloom in view of Yanuma and further in view of Yeung et al. (US 20170086658 A1)
Regarding claim 6, Bloom teaches the method of claim 1.
collecting the tissue at a first position; and inflating the balloon at a second position that is closer to a liver than the first position.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bloom in view of Yanuma and further in view of Rajagopalan et al. (US 20170007310 A1) 
Regarding claim 7, Bloom teaches the method of claim 1.
Bloom further teaches a bending portion (224) which is provided on a distal end side from the balloon (140) (Fig. 4-5) and is bendable [0056], and the method further comprises bending the bending portion so that the distal end opening of the guide tube is directed toward the wall of the bile duct [0056].
Rajagopalan teaches a method for performing a biopsy which is in the same field of endeavor. Rajagopalan teaches the method comprises using a guide tube (50a) wherein the guide tube includes: the balloon (136), and a bending portion (145) which is provided on a distal end side from the balloon (Fig. 1) and is bendable
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the guide tube of Bloom with the guide tube of Rajagopalan as use of known technique to improve similar methods MEP 2143 IC.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20150352339 A1 discloses a device wherein a balloon is utilized to direct the catheter tip
US 20140194776 A1 discloses a device wherein a balloon is utilized to direct the catheter tip

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS KALIHER whose telephone number is (303)297-4453. The examiner can normally be reached Monday-Thursday 07:30-04:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS KALIHER/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781